


110 HR 2382 IH: Thailand Democracy Act of

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2382
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To promote a return to democracy in
		  Thailand.
	
	
		1.Short titleThis Act may be cited as the
			 Thailand Democracy Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)On September 19, 2006, the military and
			 police of the Kingdom of Thailand overthrew the elected government of Prime
			 Minister Thaksin Shinawatra. At the time, the premier was in New York City for
			 a meeting of the United Nations General Assembly.
			(2)General Boonyaratkalin, leader of the
			 military coup, suspended the constitution and dissolved the Cabinet, both
			 houses of Parliament, and the Constitutional Court of Thailand.
			(3)On September 21, 2006, the Department of
			 State issued a statement saying, There’s no justification for a military
			 coup in Thailand or in anyplace else . . . we certainly are extremely
			 disappointed by this action. It’s a step backward for democracy in
			 Thailand..
			(4)Following the military coup, the United
			 States suspended $24 million in bilateral assistance to the Thai
			 Government.
			(5)Eight months after the military coup,
			 despite promises by the military leaders to the contrary, Thailand still has
			 not drafted a permanent constitution, held a referendum, or called for
			 elections.
			(6)On December 30, 2003, the President
			 notified Congress that he designated the Kingdom of Thailand as a major
			 non-NATO ally of the United States for purposes of the Foreign Assistance Act
			 of 1961 and the Arms Export Control Act.
			(7)The benefits Thailand enjoys as a result of
			 its major non-NATO ally status include—
				(A)allowing it to
			 participate in certain counter-terrorism initiatives;
				(B)allowing it to
			 purchase depleted uranium anti-tank rounds;
				(C)giving it priority
			 delivery of military surplus;
				(D)loaning it
			 equipment and materials for cooperative research and development projects and
			 evaluations;
				(E)permitting it to
			 use United States financing for the purchase or lease of certain defense
			 equipment;
				(F)giving it
			 preferential treatment with respect to reciprocal training;
				(G)expediting its
			 export processing of space technology; and
				(H)permitting its
			 corporations to bid on certain Department of Defense contracts for the repair
			 and maintenance of military equipment outside the United States.
				3.Termination of
			 designation of the Kingdom of Thailand as a major non-NATO ally
			(a)Termination of
			 designationThe designation
			 of the Kingdom of Thailand as a major non-NATO ally of the United States
			 pursuant to paragraph (1) of section 517(a) of the Foreign Assistance Act of
			 1961 (Presidential Determination No. 2004–16; 69 Fed. Reg. 2053) shall be
			 deemed to have been terminated by the President pursuant to paragraph (2) of
			 such section irrespective of the requirement to notify Congress pursuant to
			 such section.
			(b)Effective
			 date
				(1)In
			 generalSubsection (a) shall be effective for the period
			 beginning on the date of the enactment of this Act and ending on the date on
			 which the Secretary of State certifies to the appropriate congressional
			 committees that the Government of Thailand has drafted a new constitution, held
			 a national referendum to approve the new constitution and scheduled a date for
			 national democratic elections to elect a new government under the new
			 constitution.
				(2)DefinitionIn
			 this subsection, the term appropriate congressional committees
			 means—
					(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
					(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
					(c)Rule of
			 constructionNothing in this section shall be construed to
			 authorize the President to issue a separate designation of Thailand as a major
			 non-NATO ally of the United States pursuant to section 517(a)(1) of the Foreign
			 Assistance Act of 1961 for the period during which subsection (a) is in
			 effect.
			
